DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, 8-10, and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. 10,127,465 B2), in view of Herman et al. (US 2019/0188901 A1), hereinafter referred to as Cohen and Herman, respectively.
Regarding claim 1, Cohen teaches a system comprising:
a data processor (Cohen col. 8 lines 54-67: “processing unit 110 may include an applications processor 180, an image processor 190”); and
a memory for storing an autonomous lateral vehicle detection system, executable by the data processor (Cohen col. 10 lines 30-39: “configuring a processing device may include storing executable instructions on a memory that is accessible to the processing device during operation”), the autonomous lateral vehicle detection system being configured to:
receive image data from at least one camera installed on an autonomous vehicle (Cohen col. 21 lines 42-67: “the multi-camera system may include one or more cameras (and/or infrared cameras) facing to the side of a vehicle or the rear of the vehicle … forward-facing relative to a vehicle, or may be facing any other direction (e.g., reward-facing, side-facing, at an angle, etc.)”); 
warp the image data based on an orientation of the autonomous vehicle (Cohen Fig. 18 & col. 43 lines 24-38: “processing unit 110 may initially warp a first of the plurality of images toward a second of the plurality of images … one of the first or second images may be rotated based on estimates of yaw, pitch, and roll of the host vehicle”); and
extract an object from the warped image data (Cohen col. 35 lines 21-36: “vehicle side identification module 802 may include instructions for determining bounding boxes marking the side of one or more vehicles”; Cohen Fig. 14: 1404; Cohen Fig. 21: 2104, 2106). 
However, Cohen does not appear to explicitly teach that the image data is warped based on an installation orientation of the at least one camera relative to the orientation of the autonomous vehicle.
Pertaining to the same field of endeavor, Herman teaches that the image data is warped based on an installation orientation of the at least one camera relative to the orientation of the autonomous vehicle (Herman ¶0021: “The image compositor 110 locates the host vehicle 100 in the scene using the received images based on the vehicle pose and the estimated orientation of the corresponding camera 112 that captured the images. The image compositor 110 uses feature detection techniques (e.g., a scale-invariant feature transform (SIFT) technique, a speeded up robust features (SURF) technique, convolution neural network for semantic segmentation or feature detection, visual simultaneous localization and mapping (vSLAM), etc.) and/or image segmentation to compared and contrast features in the images to confirm the approximate vector, position and orientation of the cameras 112 that captured the images … based on the position of the host vehicle 100 are also used to help locate the cameras 112 in space relative to the host vehicle 100”).
Cohen and Herman are considered to be analogous art because they are directed to image processing for detecting vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for controlling host vehicle based on detected movement of a target vehicle (as taught by Cohen) to warp images based on an installation orientation of a camera relative to the vehicle orientation (as taught by Herman) because the combination facilitates inter-vehicle communication between vehicles, infrastructure, and pedestrians using the images (Herman ¶0012).

Regarding claim 4, Cohen, in view of Herman, teaches the system of claim 1 wherein the at least one camera is at least one laterally-facing camera associated with the autonomous vehicle, wherein the at least one laterally-facing camera is from the group consisting of: a forward laterally-facing camera and a backward laterally-facing camera (Cohen col. 21 lines 42-67: “one or more cameras … facing in the forward direction … the multi-camera system may include one or more cameras (and/or infrared cameras) facing to the side of a vehicle or to the rear of the vehicle … forward-facing relative to a vehicle, or may be facing any other direction (e.g., reward-facing, side-facing, at an angle, etc.)”).

Regarding claim 5, Cohen, in view of Herman, teaches the system of claim 1 wherein the autonomous lateral vehicle system is further configured to warp the image data based on a line defined with configuration parameters corresponding to the installation orientation of at least one camera relative to the autonomous vehicle (Cohen col. 22 lines 17-40: “image analysis is performed based on two or more images captured with one or more variations of an image capture parameter”; Cohen col. 23 lines 15-26: “perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects”; Cohen col. 27 lines 32-41: “processing unit 110 may estimate parameters for the detected object and compare the object’s frame-by-frame position data to a predicted position”; Cohen col. 36 lines 37-50: “The final classifier may output (x, y) coordinates of three points on the bottom of the bounding box”; Cohen col. 38 lines 19-26: “The neural network may input each labeled patch to a final classifier. The final classifier may output the location (x, y) in the labeled patch of each of three points defining the bottom of the bounding box”).

Regarding claims 8 and 15, Cohen, in view of Herman, further teaches that the system performs a method (i.e., processes described in claim 1) and a non-transitory machine-useable storage medium embodying instructions (Cohen col. 5 lines 31-37: “non-transitory computer-readable storage media may store program instructions, which are executed by at least one processing device and perform any of the methods described herein”) which, when executed by a machine, cause the machine to perform the processed described in claim 1. Therefore, claims 8 and 15 are rejected using the same rationale as claim 1 discussed above.

Regarding claim 9, Cohen, in view of Herman, teaches the method of claim 8 wherein the warped image data creates a trapezoidal image (Cohen Fig. 18: 1804-1806 & col. 43 lines 29-34: “the grid may be formed from any shape, for example, an ellipse, a rectangle, a trapezoid, etc.”; also see Cohen Fig. 13).

Regarding claim 10, Cohen, in view of Herman, teaches the method of claim 8 further comprising: applying a rectangular bounding box around the extracted object in the warped image data (Cohen Figs. 11, 13, & 27; Cohen col. 54 lines 6-16: “processing unit 110 may determine a shape within and/or near the calculated spacing … the shape may be a rectangle, an ellipse, or other shape”).

Regarding claim 14, Cohen, in view of Herman, teaches the method of claim 8 further comprising:
applying a bounding box around the extracted object in the warped image data, wherein a number of the extracted object is at least two, wherein a number of the bounding box is at least two, wherein each of the bounding boxes corresponds to each of the extracted objects respectively (Cohen Figs. 9-11: at least two objects are detected and indicated by the corresponding bounding boxes).

Regarding claim 16, Cohen, in view of Herman, teaches the non-transitory machine-useable storage medium of claim 15 wherein the object in the warped image data is aligned with the orientation of the autonomous vehicle (Cohen Fig. 13; Herman ¶0019: “To initiate generating the composite image, the image compositor 110 determines the pose of the vehicle 100. The pose of the vehicle includes information, such as location, orientation, characteristics (e.g., color, make, model, etc.) that facilitates the target vehicles 108 and/or the roadside units locating and identifying the host vehicle 100”; also see Herman ¶0021 discussed above).

Claim(s) 2, 3, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. 10,127,465 B2), in view of Herman et al. (US 2019/0188901 A1), and further in view of He et al. (US 2015/0131924 A1), hereinafter referred to as Cohen, Herman, and He, respectively.
Regarding claim 2, Cohen, in view of Herman, teaches the system of claim 1, wherein the at least one camera comprises a plurality of cameras (Cohen col. 21 lines 42-67 discussed above), wherein the autonomous lateral vehicle system is further configured to:
identify matching portions of extracted features from the warped image data from different ones of the plurality of cameras (Cohen col. 22 lines 17-40: “Hybrid image analysis may refer to instances where one or more visual images are aligned with one or more infrared images and image analysis is performed based on the aligned image(s)”; Cohen col. 47 lines 48-56: “visual-infrared alignment module 2202 may store instructions (such as computer vision software) which, when executed by processing unit 110, aligns one or more visual images acquired by one of image capture devices 122, 124, and 126 with one or more infrared images (that is, heat maps) acquired by one of image capture devices 122. 124, and 126”; Cohen col. 52 lines 1-7: “aligning (or matching) the images may include searching along epipolar lines for a distance that optimizes an alignment measure. In this example, optimization of alignment measures may ensure that distances between the reference points and the viewer and/or between the reference points and other objects is the same in both the visual and infrared images”); 
match portions of the extracted features (Cohen col. 22 lines 17-40, col. 47 lines 48-56, & col. 52 lines 1-7 discussed above);
form a bounding box based on the matching portions of the extracted object (Cohen col. 53 lines 57-67: “The identified right edge and identified left edge may comprise the front of one bounding box and the rear of another bounding box. The right edge and the left edge may form a gap pair between which the spacing may be calculated”); and
apply the bounding box around the extracted object in the warped image data (Cohen Figs. 9-13).
However, Cohen, in view of Herman, does not appear to explicitly teach that the warped image data are stitched together.
Pertaining to the same field of endeavor, He teaches stitching the warped image data (He ¶0030: “Addition of seams 402 in appropriate number and locations warps the stitched image into a rectangular image that fills the target rectangle 302. This warping creates a displacement field that represents the difference in position of pixels in the stitched image prior to and after the seams 402 are added”; He Fig. 6; He ¶0059: “the stitched image will be warped into a rectangle by addition of seams throughout the stitched image”).
Cohen, in view of Herman, and He are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for controlling host vehicle based on detected movement of a target vehicle by warping images based on an installation orientation of a camera relative to the vehicle orientation (as taught by Cohen, in view of Herman) to stitch the warped images together (as taught by He) because the combination generates results that are more visually attractive by minimizing or reducing deformity of shapes within the image (He Abstract & ¶0004).

Claims 11-12 and 17 are rejected using the same rationale as applied to claim 2 discussed above.

Regarding claim 3, Cohen, in view of Herman and He, teaches the system of claim 2, wherein applying the bounding box around the extracted object in the warped image data comprises:
applying portions of the bounding box respectively, on the warped image data from different ones of the plurality of cameras (Cohen Figs. 9-13; He Figs. 2-6), wherein
forming the bounding box based on the matching portions of the extracted object comprises:
stitching together the portions of the bounding box based on the matching portions of the extracted object (He Fig. 6,  ¶0030 & ¶0059 discussed above).

Claim 13 is rejected using the same rationale as claim 3 discussed above. He Figs. 2-6, ¶0030 & ¶0059 discussed above teach that the image is a single contiguous image representing the stitched/combined images.

Regarding claim 18, Cohen, in view of Herman and He, teaches the non-transitory machine-useable storage medium of claim 17 wherein the bounding box is trapezoidal (Cohen col. 43 lines 29-34: “the grid may be formed from any shape, for example, an ellipse, a rectangle, a trapezoid, etc. Alternatively, a random distribution of points may be selected”; Cohen col. 51 lines 54-59: “processing unit 110 may project a shape (e.g., an ellipse, a rectangle, a trapezoid, etc.) representing (e.g., surrounding) the reference points onto a location in the at least one visual image”).

Regarding claim 19, Cohen, in view of Herman and He, teaches the non-transitory machine-useable storage medium of claim 17 wherein the single image is modified to be rectangular (He Figs. 3-4 & ¶0039: “the stitched image is expanded to occupy a target rectangle. The target rectangle may be a bounding box that frames the stitched image”).

Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. 10,127,465 B2), in view of Herman et al. (US 2019/0188901 A1), and further in view of Malisiewicz et al. (US 2018/0137642 A1), hereinafter referred to as Cohen, Herman, and Malisiewicz, respectively.
Regarding claim 20, Cohen, in view of Herman, teaches the non-transitory machine-useable storage medium of claim 15, wherein a bounding box is applied around the extracted object in the warped data (Cohen Fig. 9: the center vehicles detected are indicated with rectangular bounding boxes).
However, Cohen, in view of Herman does not appear to explicitly teach that the bounding boxing is 2D.
Pertaining to the same field of endeavor,  Malisiewicz teaches that the bounding box is 2D (Malisiewicz ¶0081: “The refined cuboid image location can be represented as a two-dimensional (2D) bounding box”; Malisiewicz ¶0092: “A layer of a neural network (NN), such as a deep neural network (DNN) can apply a linear or non-linear transformation to its input to generate its output”).
Cohen, in view of Herman, and Malisiewicz are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for controlling host vehicle based on detected movement of a target vehicle by warping images based on an installation orientation of a camera relative to the vehicle orientation (as taught by Cohen, in view of Herman) to use 2D bounding boxes (as taught by Malisiewicz) because the combination provides an end-to-end deep learning system that can effectively produce a 3D interpretation or representation of a box-like object and there is little or no need to design custom low-level detectors for line segments, vanishing points, junctions, etc. (Malisiewicz ¶0023).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,685,239 and claims 1-20 of U.S. Patent No. 11,074,462. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to autonomous lateral vehicle detection systems, methods, and products, comprising receiving image data, warping the images, stitching together the warped images and using 2D bounding boxes to extract detected objects.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record teaches the system of claim 5 but does not appear to teach or suggest that the line is parallel to a side of the autonomous vehicle defined with the configuration parameters.

Claim 7 is objected to for the same reason as claim 6 discussed above due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667